Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 1 of 29

Law Office
HENRY L. KLEIN
ATTORNEY AND COUNSELOR AT LAW
844 Baronne Street
NEW ORLEANS, LOUISIANA 701 13-1 103

Telephone: (504) 301-3027 Telecopier: (504) 301-3171
henryklein44@.gmail.com

J ames Eric Lockridgc

KEEN MILLER LLP

ll City Plaza

400 Convention Street, Suite 700
Baton Rouge, LA 70802

Dear Eric:

You have asked me to write a letter expressing (i) why the Girod loans purchased from FDIC
are unenforceable, (ii) why we are entitled to enforce the right of litigious redemption and (iii) Why
we are entitled to a credit for the payment of the HP South loan. Notwithstanding that my
communications to you and David and my pleadings answer these questions, I will explain (again).

On October 21, 2017, l filed a Motion for Declarato[y Relief Enforcing the Right of
Litiaious Redem_ption. ADDlvina the Ex anm' Causa Doctrine with Reservation of Rights for
Supplemental Relief, Exhibit A. That pleading, at 1]1] 4-7, set forth why all 9 loans Were
unenforceable a defense raised BEFORE Girod LoanCo purchased the 9-loan package, making it
a purchase of !jn;gigg§ rights At 1111 8-10, we expanded on the reasons why the paper was toxic
when purchased At 1111 1 1-12, We Stated aMi@ claim pursuant to Louisiana Civil Code Article
2652. At the time, Girod was conducting its due diligence and _vy_z'l_l be held with actual or
constructive knowledge of the defaults and manifest corruption at First NBC Bank, meaning that
Girod will M be a “...holder in due course..."

On February 2, 2018, I filed a Reguest for Authori§y to Present a Freedom of Information
Act Reauest to the FDIC. Exhibit B. At1] 4-5, we again made mention of our rights of litigious
redemption and specifically stated that “...On a date unknown and on terms unknown, the FDIC has
sold the loans to a third party, which has refused to provide any significant documentation regarding

loan history and/or the sale of the loans.”

PLAINT| F’S
EX

 

Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 2 of 29

Eric Lockn'dge page 2

0n May 5, 2018, l filed a Motion for an E;pedited Hearing on the Succession’s
Prior Reouests for Declaratorv Judgment Naming Capital Crossing Servicing

Companv, Inc., Girod LoanCo, LLC. and Charles Schwab & Cornpanv, Inc. as Parties
Claiming an Interest Pursuant to LCCP Article 1880, Exhibit C. ln that pleading1 at '|lil

4-10, we again raised the right of litigious redemption and the fact that the loans were

 

unenforceable . A Rule to Show Cause was hand-delivered to David Halpern but he said he
did not have authority to accept service and l had to continue the matter without date.
On August 2, 2018, l filed a Response to Schwab Concursus and an Incor_'porated
Motion to Strike the Girod LoanCo Claim, Exhibit D. At ‘ll‘fl 5-9, substantial reasons were
articulated why Girod was estopped from making the claim as to the Schwab account At
‘|lil 10-19 we set forth the compelling reasons why further corruption at the bank cast further
doubt on the Schwab account. We again accused Girod of impairing our litigious rights by
refusing to disclose the price it paid for the Heisier loans Novation was also pled, as to

which Girod has no defense

On August 22, 2018, l filed a Motion to Cornpel Production ct the Original Notes
and Evidence of the Price Paid for the Heisler Debt, Exhibit E. We again asked for the

price Girod paid, an issue that speaks to the right of litigious redemption
FAILURE TO PRODUCE
Your requests for an explanation of our position are disturbingl Girod has a death-
grip on Regina I~leisler’s life and has exhibited callous disregard for what this debacle has
done to the Heisler family. l am sending you a copy of my most recent l-`tequest for
Production and hereby list what you have FAILED TO PRODUOE. l count yesterday’s
unpleasant conversation as a Rule 10.1 conference and this is a confirmation of what you

have again said you would not produce, to-wit:

1. Copies cf all documents Girod reviewed in connection with its
due diligence before it bought the 9-loan package This is a
“...holder-in-due-ccurse...” issue at a minimum

Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 3 of 29

Eric Lockridge page 3

2. Copies of all documents evidencing the purchase of the 9-ioan
package We don’t even know whether Girod or Capital were
the real buyers and still don’t know if Girod had a Louisiana
member which spoiled diversity The price Girod paid has been
a relevant issue from the beginning of this odyssey.

3. Copies of all files Girod has from the beginning of its
contemplation of purchasing the 9-loan package

ONCE A PACKAGE ALWAYS A PACKAGE

 

At this point, please allow me to dissuade you from a misconception you apparently
hold close. Girod purchased all 9 loans as a package Your strategy to bifurcate the

Schwab account from the rest will never work. The loans were cross-collateralized and

 

guaranteed by all debtors, including me. Girod dicln’t buy nine loans, it bought one package
You will never persuade Judge Julien to give Girod $ 2.1 million and send the Heisler family
to the streets More complex, the payoff of the HP South loan has to be credited to the other
loans r_.?;z_Mj)c_ssg. Piease do not sell this concept short. In the absence of a resolution
very soon, lwill file a motion in CDC to consolidate all of the loans and then a motion for
Summary judgment to declare Girod’s entire package unenforceable
EX TURPI CA USA

Forgive me for getting repetitive, but please do not sell _t_}£i_s_ concept short. In these
days of disrespect for the rule of law, it will not be a reach to argue to a court of competent
jurisdiction that “...from a dishonorable cause no action cort m"isa...” Courts of law are
ill~inclined to help a party which _ for a bargain - steps into the shoes of a tort-feasor
like the bank g M R_ead The R't'obz.‘s ofPof't“eTes to Illeocl Trmzsrtct'ions. lf l am able
to win that point, all the toxic loans Girod possesses may turn to dust. As for Dayna Heisler
and myself, we are cooperating and will continue to cooperate with DOJ, F`Bl and FDIC in
what they say is one of the biggest heists of all time. That is n_ot a comment addressed to
you or to Girod, just a prediction that the people who bloated the Heisler loans beyond

recognition should soon face indictments

Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 4 of 29

Eric Lockridge page 4
NOVATIONS

As l explained new notes which replaced old notes that were not marked “PAID" and
returned to Regina Heisler are unenforceable For example, Loan w (the Schwab
account loan) was executed on February 27, 2015. lt paid off Loans §§B and 28_0§, but
those two notes were M returned to Regina Heisler marked “PA]D”. She received no
money and the old notes are somewhere in commercial limbo. The note Girod relies-upon
for the money in concursus is unenforceable: a novation without consideration

As for Loan M, that loan paid off Loans Mi_and M, but those two old notes

were never returned to Regina Heisler marked “PA[D”. She received no money and the

 

old notes are somewhere in commercial limbo. As for loan M, that loan paid off Loan
M, but that old note was M returned to Regina Heisler marked “PAID”. She
received no money and the old note is somewhere in commercial limbo. This is not a
meaningless observation Those notes may appear again in a black market of entities
which buy near-worthless debt and use it to bound innocents. It happens As for Loan
M, that money was used bythe bank to hide non-performingioans and perpetrate further
fraud Regina Heisler never saw a penny.
HYPOTHESIS

BigPicture: if Girod paid, say $3 million for the nine-loan package, and has already
recovered, say $4 million on HP South, it would be a $1 million winner already. That
should be enoughl l made a very generous offer and you laughed Girod is a cold-blooded
new-born fiction from Boston against a 76-year-old widowwith no business acumen and very
few years left. Please dismiss your claims Girod does not need more money.

With kind regards, l remain

 

Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 5 of 2'97/)/,7

. * lt
..- 4\`
ar '

crvn. ms'rnic'r coURT ron THE PAmsH or on s UCT 2l 2017
s'rA'rE or LoutsiANA c¢V,L ‘-D,§T
No. 2007-3249 DIVISION N
run succession or FREDERICK r. HaIsLna

 

 

 

l
l

r doom
l

'k******'k*'k**"k*******'k**'l|'**

succession or minneach P. HEISLER ‘
REGINA B. HEISLER l

and
Lavv GARDENs PARTNERS 2007 LP l

VOI'SIIS

and/or

ALL OFFICERS AND DIREC'I'@RS ©FTMT NBC BANK t

and/tahERK. clvu.uisraicr count 1
FIRST NBC BANK HC{E|B‘PNG UO*MTBM°'NG
and_/Gf‘l LUYGLAAVENUE- RD|JM¢`[UZ
THE “ABC” D & 0 INS`EFR'ANUE*'G@MIPMW
and/gpi- ¢\or - noon
ANY PURCHASERS OF LOANS an _ _ _ , ‘
AS RECEIVER FOR - ,

MARY BETH VERDIGETS, CHIEF FINANCIAL OFFICER ,

 
 

CSShl€¥ I'\‘lQEQHBI'lD
FILED: guida beecham

-___neputy~eierk-~_--_
Ease Nl.lrnbar 200?`-133‘24@

 

 

The Succesaion of Frederick P. Heiscler,$2 on its own behalf and on behalf of l
Regi_na Heisler and Levy Gardens Partners 2007. LP, (“the Heisler Intcreste” ),

t dersi ed c with r llt'l' r Charged Pald nat
ill-rough m gn ounsel espeF FBKF egt$esents: $-12 50 $‘12.50 $D .UU

 

 

1. On Aprii 28, 2017 the Louisiana O£Ece of Financial Institutions
closed the First NBC Bank for engaging in a pattern of unsafe and unsound
banking practices which included the manipulation of the books and records of
the bank in order to hide the epic level of delinquent non-performing loans.

2._ The FDIC was immediately appointed Receiver and was substituted
i.n the place and stead of the louisiana Ofiice of Financial lostitutions.

3. The FDIC thereupon commenced the liquidation of First NBC
Ban.k’s assets, including certain loans wherein the Heisler Interests were

makers, endorsers and/or guarantors

 

Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 6 of 29

N`EN E
4. Included in the portfolio of loans the FDIC was liquidating were at l
least the following loans as to which the FDIC, as receiver of First NBC Bank,

made demand for payment on June 21, 2017:

manor minister warnings

gasoline 1000007496 s 3,382,055

LGP 200'1 1000013304 $ 194,616

successloN 0100022434 $ 1,353,750

succsssloN 1000066764 $ 901,435

sUccEssIoN 1000114592 s 205,599

successIoN 1000125119 s 99,252 j
RPH 100()086399 $ 2,107,124 l
successIoN 1000133897 s 123,573

successIoN 1000157003 s 299,776

5. The Heisler Interests aver that the above balances claimed were the
result of monies never loaned to the Heisler Interests, but used to hide a high
level of delinquencies having nothing to do with the Heisler Interests.

6. The Heisler Interests aver that the above loans are not enforceable
due to the type of unsound and unsafe banking practices which resulted in the
eventual closing of First NBC Bank on April 28, 2017 and because the Heisler
Interests did not receive anything of value.

7. The Heisler Interests ask that judgment be rendered so declaring,
pursuant to the provisions of Louisiana Code of Civil Procedure Articles 1871,
et seq-, and thereafter such supplemental relief as may be due and proper
pursuant to Louisiana Code of Civil Procedure Article 1878.

EX_TMI_QAJEA

8. The Heisler lnterests further aver that the First NBC Bank was
involved in illegal transactions during the period of time the loans identified in
paragraph 3 hereof were being charged improper principal and interest and that '
the bank can enjoy or receive no rights as a consequence of its illegal activities l

9. The Heisler Interests aver that the Exlb_mi Qq_u_sg doctrine applies,
to wit: gwgg£g MMQ<:_L;`_Q, meaning that “...from a dishonorable cause

no cause of action can arise..-”

Case 2:17-cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 7 of 2l9

_\
¢~v

10. Neither the FDIC nor any party deriving any alleged rights from the
loans identified herein can bring or enforce any cause of action, see wills
gi Pagjes to megal Transactions, The Federation Press, 1991, Chapter 3: B_e
Ambao¢hesx ri `i iz.

DEM _ LITI

l 1. Additionally, the Heisler Interests aver that if the FDIC, as Receiver
of First NBC Bank, should sell or assign any of the Heisler Loans and!or
collateral to a third party purchaser, such transactions will constitute the Sale
of Litigious R.ights as set forth by Article 2652 of the Louisiana Civil Code, gg:

Article 2652. Sale of litigious rights

When a litigious right is assigned, the debtor may
extinguish his obligation by paying to the assignee the
price the assignee paid for the assignment, with
interest from the date of the assignment

 

A right is litigious, for that purpose, when it is
contested in a suit already filed.

12. This litigation provides the element of contestation and all
properties in which the Heisler Interests have any ownership, if sold to a third
party, are subject to litigious redemption \

D D ' ER IR

13. The Heisler Interests aver that during the time the loans identi£ed
herein were being improperly charged principal and interest that was part and l
parcel of the pattern of unsafe and unsound practices at the First NBC Bank,
Defendant Mary Beth Verdigets was the Chief Financial Oi`Ecer of the Bank and l
the Banl: Holding Company, and together with all other OHicers and Dirsctors,
failed to identify unlawful unsafe and unsound banking practices, and failed to
take any action to protect customers and borrowers of the Bank, making her and l
all other Officers and Directors liable in damages to the Heisler Interests.

14. The Heisler Interests aver that at all pertinent times, the “ABC”
lnsurance Company issued a policy of liability insurance indemnifying all
OfEcers and Directors against the liability resulting from the actions and
inactions referenced herein.

WHEREFORE, The Succession of Frederick P. Heisler, Regina B. Heisler
and L'evy Gardens Partners 2007, LP, pray that this Petition be liled, and that
Mary Beth Verdigets, ChiefFinancial Ofi`icer, and in due course,All Oft'icers and

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 8 of 29

Directors of First NBC Bank and of First NBC Bank Holding Company, and
their respective Director and Oft`icer Liability Carriers be cited to appear and
answer, and that after all due proceedings had, theat there be judgment
rendered in favor of the Heisler Interests, declaring all loans unenforceable and
for recognition of the Heisler lnterests’ Rights of Litigious Redemption, and for
such damages as may be shown upon a trial of this matter; and for attorneys fees
and costs and all other legal and equitable relief that may be rendered

Respectfu].ly submitted

 

    

enry L. Klein (7440)
844 Baronne Street
New Orleans, LA 70113
504-301-3027

en ` 4 a' cm

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 9 of 29

§sz =//&’

CIVIL DISTRICT COURT FOR THE PARISH OF -E"RlllBg~lQl

 

STATE`OF LOUISIANA lam FEB _2 A ": 25
NO. 07-3249 _J'.LJMSIQN “N'
SUCCESS]ON R!s‘r¥l\`£-‘.T `GDUR`T
OF
FREDERICK P. HEISLER
FILED:
DEPUTY CLERK
R EN REED
TION A RO
DE T I E C T

'l`he Succession ofFrederick P. Heisler (“the Succession”), through its duly-
appointed executrix, Regina B. Heisler, hereby requests authority to tile a
Freedom of lnforrnation Act ("li`OlA”) request to the Federal Deposit Insurance
Corporation (“FDIC”) for the following reasons:

1. On April 28, 2017, state and federal regulators closed First NBC
Bank (“the Bank”) for engaging in a pattern of manipulating the books and
records of the Bank in order to conceal an epic level of non-conforming loans.

2. In early May, 2018, the Succession met with the FDIC in order to
determine the extent to which the manipulation ofbooks and records had caused
Succession loans then-pending had been victimized by the fraud which caused
regulators to close the Bank.

3. Although the Succession made it clear to the FDIC that “...tirne was
of the essence...", the FDIC ngy_er provided the Succession with information
supporting demands for payment made on June 21, 2017 as to accounts
100022434, 1000066764, 1000114592, 1000125119, 1000086399, 1000133897
and 1000157068.

4. On October 20, 2017, the Succession iled a Mo_tion for Declaratory
Relief pursuant to LCCP Article 1871, seeking a ruling that the seven loans
identiEed in 11 3 above are nat enforceable due to fraud and are subject to the
Right of Litigious Redemption pursuant to LCC Article 2652.

5. On a date unknown and on terms unknown, the FDIC has sold the
loans to a third party, which has refused to provide any significant

documentation regarding loan history andfor the sale of the loans.

  

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 10 of 29

6. The Succession has made a Freedom of lnformation request directly
with the FDIC, which needs evidence of the Succession representatives

authority to proceed.

Respectfully submittedl

    

`--.____

L. Klein (#7440)
844 Baronne Street
New Orleans, LA 70113
(504) 301-3027
harl_ri$leinila@smail,mm

Q_B_D.__E_R

Considering the foregoing,

IT IS ORDERED, ADJUDGED AND DECREED that Regina Heisler, the
duly-appointed Executrix of the Succession of Frederick P. Heisler, be and she
is hereby authorized to communicate to the Federal Deposit lnsurance
Corporation as may be appropriate, pursuant to the Freedom of lnformation Act
or other applicable transparency laws and regulations

New Orleans, Louisiana, this 2'"l day of February, 2018.

 

Civil District Court Judge, Division N

2 VER!FBED

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 11 of 29
b - `

(I'

4_..

6. The Succession has made a Freedorn of lnformation request directly
with the FDICl which needs evidence of the Succession representatives
authority to proceed

Respectfully submitted,

M/%Z

He§‘/ y L. Klei.nv (#7440)
844 Baronne Street
New Orleans, LA 70113
(504) 301-3027

e `n4 '1.corn

0 ER

Considering the foregoing,

IT IS ORDERED, ADJUD GED AND DECREED that Regina Heisler. the
duly-appointed Executrix of the Succession of Fredericlc P. Heisler, be_ and she
is hereby authorized to communicate to the Federal Deposit' lnsurance
Corporation as may be appropriate, pursuant to the Freedorn oflnformation Act
or other applicable transparency lmde regulations

New Orleans, Louisiana, this?°` day of February, 2018.

Civil District Court Ju , Division N`“
ETHEL SIMMS lULl
JUDGE
Divlsion ”N"

 

 

ENTERED ON MlNUTES
R E C E l V E D
H:‘B Wm ` FEB 96 Zillll
D|vlSloN “Nn Qll‘lAHLENEWIU.lAMS

 

 

 

 

Case 2:17-Cv-06652-N.]B-.]CW Document85-1 Filed 01/31/19 Page 12 of 9
3 _<'//.9

L'

(, /¢~,.
§ /?
civn. merch cover ron THE PAaisH or cannot nAst/f> 629
131 \5` - -"
sTA'l‘a or LouisiANA ’F¢%€>,, o
.) /( 6
No. 07.3249 - v°
. mvisial;_z$: N v
succession , "
or
rationales 'P. HEISLER

 

 

The Suocession' of Frederick R. sp m _‘?` 21%2§@§31'§‘3 through_
‘ andersen se?.oo ,

AmountR-ecaive`d $\4`?' .-DD

1. 011 prior occasions in thes`e='»'prec@etl_ings, §tlie?'GSuccession has

indicated that certain third parties ha"~re_dl;iiiie®u'a § qli'n_an_interest_in

, Psyment .f __Tra nason-listen

Succession Property as a consequence of;tha.- -ep_llajise§ of the `Fir'st NBC Bank,
previously located at 210 Baronne:Street, New Orleans. Louisiana ?0112 (“the

Bank"). . _.._._____...._~ __ .. _
_ _ .!tsm " _. " _ _ . charged -‘l'-_*ai'd- j Bal
, i,- - -' ' T_n=i__n) -sa?.oo so.uc_ f

undersigned counsel. moves as follower
'.»

    

 

 
 

 

2. On Apri.l 28, 2017, John Ducrest, Commissi_oner of the. louisiana
Office of Financial fnstitutions ("O;FI”). filed an action to close the Bank~on the
grounds that it had been. engaging in a pattern of “...unsafe and unsound
banking practices... ” in violation of federal law set-forth at .Title 12 of the United
States Code of F ederal Regulation_s, 12 CFR Part 337 a_nd_ 'l‘itle 12 of the United
States Code, 12 U. S. C. § 375_(£1)(4) 375(b), 1463(&)(1), 1816,1818(&), l&lB(bj,
1319,1820(¢1), 13286)(2} and 1331 In_n;llintn£acnanli. Docket No 17- 4057
Divieion.N _("the Liquidationjlawsiiit'f).

3. According to a Noveiiiber 3, 2017 report from the Oftice of the
Inepector Gene,ral, the unsafe and unsound banking practices included large
lending relationships with borrowers who put uplittle or no collateral,-followed
by the fraudulent use of collateral belonging to one borrower in_ order to conceal
the delinquencies of defaulted borrowers. midlm.

   

PLAlNTIFF'S

g 383

    

 

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 13 of 29

4. As required by law, on ltlprii..‘ZS, 2017,. OFI surrendered all assets of
the Bank to the Federsl Deposit Insurance Company (“FDIC'F) for liquidation
including loans maintained at the Bank under Loan Numbers 100022434,
1000066764, 1000_114592. 1000125119, 1000086399,. 1000133_897 and
1000157008 (“Su¢¢ession Loans seld").

5. On information and beliof, certain third parties purchased the
Succession Loans Sold for an undisclosed priest notwithstanding prior warnings
from the Succession to the FDIC that any Succession Losns Sold would he the
subject of the Succession's rights of litigious redemption pursuant to A.rticle 2652
of the Louisiana Civil Code.

H_“tm:usssmian_m;cnsss;“_

      

6. The Louisiana Declai‘atory Judgment Act, adopted and made
effective on September 26, 1948, provides, at.Article 1871l that "...Courts within
their respective jurisdictions may declare rights, status or_ other legal relations
whether or not further relief_can b'e granted.._." (“a DEC Act Lawsuit").

7. , No DEC Act stsuit shall be open.to objection and the.existence of
another adequate remedy does not preclude a declaratory judgment as prayed
for. _

8. A DEC Act Lawsuit dozen not require the filing of answers,. but only
requires interested or affected parties to “...show cause...” why declaratory relief
should not be granted as prayed fdr, MMM_QLMMM 673 So.2d 300
<1" ci». 1996): Be:ttm_u_£entina§sss seas 475 (2~1 osr. issoy; wm
stearns eeo seed 935 (2"" oi§.isei); william s. emma sam
gladgmgnts_iajg_m’,ei_qm, 33.1.ouis|iana Law Revne 1 (1972).

9. The key issue in any declaratory judgment setting is the fact that
declaratory relief will remove uncertainty as to the rights of the parties.

10. On 0ctobe1"20,.201'7, t§he Succession.filed. a.Motion for -Declaratory
Il.elief, seeking a ruling that thel seven loans identified at 1 4 above were
wagth for lack of supporting documentation audienme for lack
of documentation and alternatively are subject to the Right of Litigious
Redemption pursuant to-LCC Article 2652.

11. Article 1880 cf the Lodisiana Code of Civil Procedure provides that
when declaratory~relief is sought, ‘;;...s]l persons shall be made parties who have
or claim-any~intereet which -wouldi be affected by the declaration...”

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 14 of 29

12. Accordingly, the Succession hereby names CAPITAL CROSSING
SERVICING COMPANY, LLC, GIROD LOANCO LLC and CHARLES SCHWAB
& coMPANY. INC as respondents herein

13. CAPITAL CROSSING SERWCING COMPAN'Y,` LLC, is a louisiana
Collection Agency Charter Numbei' 368778071 with a Mailing Address of 5615'
Corporate Blvd. Suite 400B, Batorl Rouge, Louisiana ("Capital` Croseing"’).

14. GIROD LOANCO LLC'¢i is allegedly a business with an address of 99
High Street, Boston Maseachusel;tal, but its corporate existence cannot be found
(“Girod").

15. CHARLES SCHWAB & COMPAN'Y, INC.. is aBrokerage Ccmpany
with offices at 101 Montgcmery Street, San Francisco,. California 94104 and `is
the depositary efAccount Number 2?220-‘7837, entitled R.egina B. Heisler Ple_dged

Asset A.ccount. subject to an agreen_ient by and between Fisrt N`.B C. Banl¢:l Regina
B. Heisler and Charles Schwab & po. (“Schwab.”).

16. Neither Capital Crossing nor Girod is a party to any agreement

1?. The Succeseion by these presents calls upon Capital Crossing,~ Girod
and Schwab to provide any and all documents that entitle each respondent to an

interest in any loans as to which tl:Le Succeseion.ie a debtor.

 

18. Beginning in at April pf 2017 or earlier, concerned‘that the Bank
was near collapse and concerned tliat the collateral given by'the Successio'n had
been used to defraud regulators on other Banl: borrower'lcs.ns, the Sncceesion
attempted to ascertain whether Sui:celsion had been used to defraud regulators,
as was rumored to have taken place.

19. In May of 2017, counsel for the Buccessi`on met with FDIC officials
and declared that “time was of the.: essence", but never received any- proof as to
the existence or amount cf any tbi:rd-party interest in.Succession Prcperty.

20. On June 21, 2017,.1:}\§3 FDIC made a. demand for payment on all
seven above-described loans, but refused to provide documentation:

Dehtor Laaa_Nsmlm lean@&laimei
Levy Gardens 100€3013304 $ 194,616
Heisler succession 010¢022434 s 1,858,750
Heisler Succession 1000066764 $ 901,485
Heisler summon 100o`114592 $ 205-,599
Heisler Succession 100§.)1251 19 $ .99,252

Regina B. Heisler 1000086399 $ -2,10?,124

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 15 of 29

Heisler Succession 1006133897 $ 128,5":'3

Heisler Succession 1006157008 s .299,'776

21. On information and ibelisf, 'on November -13, .2017,_ 'the FDIC
assigned sold or transferred its interest in the loans identified -above, if any, to
amos LoANoo, LLo, without resume

22. The Succession of.Ered:ericlr P. Heisler requests that the Court issue
a_Rnle to Show Qause. on an expedi;ted basis,.aad render Declarator'y Judgment,
ruling that neither Capital Cro_ssir‘ig Serv.icing C_ompany, LLC* Girod ,LoanCo,,
LLC and/or Charies Schwab »& lompany, Inc., nor any of them, have any
interest in any assets or property of the.-S_uccession ol" Frederick.-P. Heisler,
Frederick P.. Heisler, and for Regixla Heisler.

23. The Succession_further» reouests that the Court order Scl_iwab to take
no steps to liquidate or dispose of- `ccount Number`2220-7'837, entitled Regina
B. Heisler Pledged Asset .Account, §pending. further orders"frem.'the;'€ourt'.

; Respectfull_y submitted,

  

 

i /Her L. Klei`n (74}`6)\
f 844 `Baronne Street

New Orleans, LA 70113

§ 504»301.3027

    

 

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 16 of 29

CIV'IL DISTRICT COUR'l:‘ FORTHE PARISH OF OYLEA§S_
n __l _;

 

"f'i
. . m w ___
sTA'rE; or louisiana §§ C.n I._
isom-3249 2 german .Si`l
l U
snocrssroN 5:"5 z
' _l
or .
FREDEitIoK P. HEISLER
F‘ILED:-
DEPUTY cLER.a

1 ‘- ' E
Considering the foregoing1
LE'I' Capital Crossing Servi:cing Cornpany, Inc. Girod Loanco, LLC and
Char_les Schwab & Cornpany», IIrxe.,i show 'cause, 'if. any:they have orlean, -on‘the

 

 

day of March. 2018, at : . o’clock a.m., why Dec'laratory Judgment
sould not issue herein, Declarin§g that neither Capita`l »Crossing Servicing
Company, .LLC, Girod LoanCo, LIl:.Q-.and/or Charlee Schwab & Company, Inc.,
nor any of them, have any interest in any assets or property of the Succession
of Frederick P. Heisler, Frederick l’. Heisler, and lor Regina Heisler. Pending
further orders from the Gourt, Sch;wab is to take no steps to liquidate or dispose
of Account Number 2220¢7837, hntitled_ Regina B.. Heisler Pl`edged Asset

Account.

New Orleans, .Louisiana, this_____ day of March,. 2018.

 

! CIVIL DISTRICT. COURT`JUDGE

 

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 17 of 29

`clvn. manner collar ron THE PARISH or qaLEA§s
._¢

 

. 3 ""f."
sTATa or LomsIANA en § -.-__
No ‘ 22 m g_'i
.07-3249 NISI
, § o U
snocsssioN z;, 3
...J
or
_ reasonch P. HEISLER
FILE`D= ~ _
DEPUTY cLERK
.., : _ A` 1

Considering the foregoing 7
LET Capital Croesing Servl:cing Company, Inc. Girod Loarmo, LLC and
g .
Charles Schwab & Cqm_pany, Inc.,§ show cause, '_if any they have or can, ron'the

M_ day of ch, 2018, at gi Oco)’clock a.m., why Deolaratory Judgment

 

§_
souch not issue herein, Declarin_'g that neither Capita`l -Crossing Servicing

Company, LLC, Girod LoanCc,, L`Ii.C andlor Charles Schwab & Comp.any,.lnc.,
nor any of them, have any interest in any assets or property of the Succession
of Frederick P. .Heisler, I"rederick P. Heisler, and for Regina Heisler. Pen`ding
further orders from the Cou_rt', Schiwab is to take no steps to liquidate or dispose
of Account Number 2220-7837, entitled Regina B. Heisler Pledged Asset
Account.

; 6_/71 _
New Orleans, Louisi.ana, this ____ day ofMarch,. 2018.

. Q¢‘,A’,u,_/M,
Msrmereoemeesen~
j /Q/?B$c¢£&¢/c@$"-

 

 
      

_ di

ENTEFIED ON MlNUTES
as 06 ne \
__ __ _ _ eastwaran c_r__._~€_>_ cia iam

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 18 of 29§ /’3
a .

civiL Disrsic'r cover Foii THE PARISH 0F militth ill

sTA'rE oF LoU:isiANA mg ms _2 A a ub_
No. 2007-3249 y DivisioN N
THE sUccsssioN or FREDERICK P. HEisLnaii `i"', 1 ; ~ ,..-.T
Qoasaiidatad_ti£ith
No. 2013-4693 DivisioN N
cHAiiLEs scHwAe & co., iNc.
Versus

GIROD LOANCO, LLC and REGINA B. HEISLER

CHELS!: DE\PCISJ ~iIR‘YDgial\.:’$j:rRE-Knm

I~LERl'C,. L.l't}`ii__l"l: \.T_':.{r|:_-~r¢-H-l'._-,T
o , .

    

 

Regina B. Heisler hereby respondss_to th`e_l§,etitionltgullnvok'e_
Conoursus Proceeding fled by Ch§i' e`§t§éhw'ab &;.‘Péi"i"., Inc. and moves

rtl iohnso on

to STRIKE the claim by Girod Loa:i€o for the Ct`ellowi»rig compelling

 

 

 

 

 

reasons: ctlEl.-\s_EY:RiCl-Iaaae_raenr_-EIN
- L»Lth uRT
EQIL[IABLF_}NAIHBE_
1. The Concursus filed b§§'i\; i‘i'i? nature; it
seeks no coercive relief, no dame 'hxtraqrdmm.&l__ef,_$_l‘l_e_
remedy of Concursus only deposit§ w " Ta‘:s to Wl'£feh Sehwah has no

  
 

eveninth reber

interest to allow competing claims mgp.sserted §§Hecidedgq_uim_bh.

2.. on sane 14, 2018, - ~
registryofthe court;onJulyB, 201§£__ _ _ ' r_ __-_ _
the registry of the court; and oxidpr g_plz§;$c§m` Bosit ta’dED

$l,gg_&lgg to the registry of the cou§t'afdi'[d'%otal die no
Change Due $ 23. 00

 
 
  

 

n a Tlanssction L'st

belonging to the Snocession of Fre’die!rib`kf¥!lUHeisler.
3. On information and belief, the Jiily 24, 2018 deposit ended

Schwabs obligations in the Con§ursus`and“trigg%'§…

i\"@f"b BW<Q nuisance causes

claimants to file mean to side $~4?.00 341 co so .oo
Exhibise=~apee ieo.oo isn .oo so o
4. As it had eventuated, ever since the April 23 2017 c osure o

Fir_st NBC Bank by state and federal regulators, the Succession of
Heisler has been wrongfully deprived of all right, title and interest to
the Siiccession’s funds and property.

 

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 19 of 29

5. Consistent with the equitable nature of these proceedings
and pursuant to fundamental maxims of law, Girod LoanCo is estopped
from seeking any recovery of the $2,061,198.59 in the registry of the
court or any property belonging to the Succession, to-wit:

U Mahhmmualib:. Regina Heisler, born
in November of1943, finds herselfin a death-fight

for the family’s savings against Girod LoanCo, a
Delaware LLC created in April of 2017 for the
purpose of buying toxic paper at deep discounts
and exacting vulgar profits;

D Eauity_aids_t.h.e._uiailau!_'. Long before GirOd

LoanCo claims it purchased toxic paper from the
FDIC, Regina Heisler filed pleadings seeking to
protect the Succession against strangers
brandishing litigious rights;

13 Ea_aity_:eanices_clean_bnnds. For months,Regina
Heisler sought disclosure from Girod LoanCo as
to its alleged interest in the property of the
Succession, and for months Girod LoanCo did not
disclose what documents it held in its filthy
hands;

|Ii ` ' i e ° .
No split of the money in the registry will do
justice if equity is to prevail;

El _lia_uin_willnntnllnudnw_te_clneh_a_fmud. Girod
LoanCo allegedly paid the FDIC an unknown
amount for toxic paper seized from a bank which
engaged in fraud.

6. On March 5, 2018, the Succession filed a compellingMo_t_iQn

 

ga jn£gr_g£LP ggsggnt tg LCQP sittich 188§1, Exhihit A.

1 Regina Heisler and/or the Succession have died et least the following
pleadings to protect the Sucoession’s interest in collateral used by First NBC Bank to
conceal `from federal regulators the condition of millions of dollars' m loans to third parties
having nothing to do with the Heislers: (l) on October 21, 2017, the Succession Eled a

'»"1 1 » L`

 

r' us ith 7 ` i 1 ; l ll '(2) onFebruaryZ,

2018, the Successidn Eled a e o ` eat a n r
BMMQ}LEQIQ. which sought to discover what Girod LoanCo paid for the purchase of

Heisler loans; and (3) on June 15, 2018 The Succession filed an _UMM{;{MQB_QL_LQ
1193st which incorporated prior pleadings filed to protect Succe'seien Preperty.

2

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 20 of 29

7. On March 5, 2018, the Court set an April 13, 2018 hearing on
the Succession’s show-cause request, but Girod LoanCo Lefus_ed to join
issue or to enroll and the motion had to be continued without date.

S. As a matter of fact and as a matter of law, Girod LoanCo has
no interest in any of the property belonging to the Succession because
it has no documentary evidence to support its claim, §gh@jt_hlf.

9. Additionally, Girod LoanCo is equitably, collaterally and
judicially estopped from claiming an interest in Succession property
because of the following acts and omissions, leob_o_EM

121071'17@ 8:341l arn:

12107/17 @ 12:01 pm:
12107!17 @ 2:49 pm:

12111}17 @ 10:01-am:

121'15!17 @ 11:47 am:

12118!17 @ 9:50 am:

12/20)'17 @ 1:14 pm:

12[20fl7 @ 2:34 pm:
01102!18 @ 10:05 am:

0U03I18 @ 9:09 am:

0]]09!18 @ 1:14 pm:

01!10!18 @ 1:11 pm:

Do you have any-documentation on the 9 loans'!
Stated di.fi`arently, If you were going to trial
today, what proof `wculd you submit?

You must have some documents I can.look at.

Do you have any documentation on the Heisler
loans?

To Eric Lockridge: I really need to see what

you have and howf.much-you contend is owed.

I have been chasing this issue for 6

months....Please give me a time to go to David’s

attica and see whatever documentation you
ave.

It has now been at least 8 months (sic) since I
began looking for documentation and have
received nothing.

How close are we to getting a look at the
histories of these loans?

Please get me the creditldebit history on each
loan you expect the Succession to pay.

This`is torture.

Surely you have some supporting
documentation by now. Can you tell me what
your client lpail:l?

David and Eric: I would like to come over and
see what documentation you have to support
your claims. Once again, I have been seeking
this information since April of 2017 and must
reach an understanding asap.

I have to do somethingl!!l If you have no
documentation, please say so; If you have some
documentation, please say so; I£you have iousy
documentation, please say so.

Quo Vadimus?

’ One or two days after the Bank was closed down, we attempted to obtain

proof of documentation for what appeared to be shill loans The chart made Exhibit B-l
was provided to the FDIC prior to meeting with FD[C examiners with (a) no applications
and (h) no closing documents being found in the Fi.rst NBC Bank loan ilea.

3

01124!18 @ 1:47 pm:
01130/18 @ 1:43 pm:

01!31/18 @ 8:41 am:

02/26/18 @ 10:16'am:

03103/18 @ 5:21 pm:

03/05/18 @ 1218 pm:

03/09!18 @ 1:22 pm:

03!12!18 @ 9:07 ann

03112118 @ 10:29 ann
03112{18 @ 11:20 am:

03!14!18 @ 4:31 pm:

041'17/18 @ 2:33 pm:

04119!18 @ 5:56 pm:

06120}18 @ 4:49 pm:

06122/18 @ 2:26 pm:

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 21 of 29

Do you have paperwork for me to see?

Do you have any actual original notes? Where
are they physically?

Does David Silversteln or anyone have the
original notes Capital purchased?

The FDIC has responded to my FOIA request
with nothing. They have no record of
supporting documentation and (they say) no
idea what your client paid for the loans.

Does this company exist? I couldn’t find them
in any jurisdiction on earth.

Does Girod LoanCo exist? Will-David accept
pleadings andlor a subpoena?

l want to go to.Boston to inspect the records on
the loans sold to Girod LoanCo'(whic_h I found
in {Pelaware) Will you agree without a court
or er?

I requested your confirmation as to my going to
Boston to inspeet'the records yourclient has
regarding each loan as to which the Heislers
are. involved....TIME IS OF TI-IE
ESSENCE....Please give me a time and date at
your client’s offices in Boston to conduct the
inspection. '

Do you have THE ORIGINAL OF ANY NOTE?

I want to go to Boston and look at the loan files,
however sparse.

I have been‘trying to see what supporting
documentation your client has on the loans
allegedly purchased from the FDIC. YOU
HAVE .YE'I' TO .PROVIDE DOCUMENTATION
OR. GIVE ME A TIMIE AND¢DATE WHEN l CAN
GO TO BOSTON TO SEE‘THE RECORDS.

Ain I correct that you have filed NO pleadings
in the interpleader. Are you?

It seems inevitable that your client will be
required to show me everything it has in the
form of documentation for each loan. Same as
to the price Girod-paid. Why do.we have to go
through all this rigmarole?

For approximately the 20“‘ time, demand is
made for CC or Girod_'to provide al documents
which support your claim.

The concursus has been filed and you will have
to reveal by what authority you have any right
to any of the collateral, including the cash from
the Schwab Account. Please send me the
paperwork that establishes when and how
Girod owns the rights or the collateral

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 22 of 29

07!20!18 @ 11:37 am: You filed, but do you have prooi`?

07123/18 @ 10:12 am: David: There were no documents with your
claim. Please produce immediately all
documents which give Girod LoanCo a legal
right to make the claim. I have been diligently
seeking this information for over a year from
the FDIC and from Girod LoanCo.

07127!18 @ 8:38 pm: Erie and 'David: You have filed a claim in the
concursus at 18-4693 WITHOUT (i) presenting
any documents which establish your alleged
interest in the Heisler assets,- (ii) how you
obtained that.interest..a]legedl`y on November
13, 2017, (iii) what you paid for the alleged
interest and (iv) why you haven’t provided the
Succession or Regina Heisler with
documentationl despite repeated_requests.

07127!18 @ 3:54 pm: Mrs. Heisler is a 76-year-old widow whose
assets were-. used to fund shill loans-. Girod-
LoanCo has her entire estate and assets`tied up
with bogus loans that are TOXIC and
UNENFORCEABLE because they came out of
the First NBC Bank criminal activity .that
resulted in the collapse -.of the bank. You
cannot document your elaim.

07127/18 @ 3:45 pm: Girod_ LoanCo is a one-year-old company horn
in April of 201-7 to purchase toxic debt at deep
discounts and attempt to gouge the alleged
dehtor. We have attempted to obtain
documentation of your rights without avail for
months. PLEASE WITHDRAW YOUR CLAIM.

MLM’

10. If Girod LoanCo purchased the loans from the FDIC, the toxic
paper was and still is gagnfm;caa_hle because the Heisler assets were used by
the First NBC Bank as part and parcel of a scheme to commit bank fraud.

11. At the time Girod LoanCo claims it purchased the loans
(November 13, 2017), the loans were clearly the “...fruit ofa poisoned tree...”.

12. On November 11, 2017, before Girod LoanCo allegedly purchased
the illegally-bloated Heisler debt, the New Orleans Advocate published a

summary Ofthe fraud involved:£mhiaiahtimo_£i:s;ll£€§gn£salleme_eu_d
Ashm;_,l;ren_¢£r._-LGej_eanmhlem.emas Eahihit£-

13. On November 25, 2017, the New Orleans Advocate detailed why
the practice of purchasing toxic paper by out-of-state predators like Girod
LoanCo was inherently evil, QQL:LMM[MQM£QLLLEM
¢iI-s£“gn-!!E gregg nn Mm Qdeans R£gl gang mgt[igt, E:xhihi§ Q‘.

3 C£ The Righte of Partu`es to Illegal Transactions, E§hibit B-§.
' A].l pre~November 13, 2017 documentaries cite the FDIC IG Report.
5

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 23 of 29

14. Bei`ore the Bank sent all of its records to Dallas, Texas, we were
able to identify the link between the systemic fraud and the bloating of
Heisler debt without the Succession receiving any money: COASTAL
PHOEN]X INVESTMENTS (“CPI”). `

15. Unwittingly, the Heislers became involved with CPI in connection
with property in New Orleans East (Levy Gardens) and in Baton .`Rouge
(Howell Place), giving CPI access to proprietary information

16. Unknown to Regina Heisler or the Seccession, CPI surreptitiously
used Succession assets to collateralize sji_il_l loans totaling $149,417,652 using
bogus collateral over-and-over-over, E;hibit E,

17. The frenzy of illegal loans used to fleece the Heisler Succession
was remarkable (taken from Exhibit E);

1U30l10 $ 4,500,000
08/30/11 $ 6,900,000
08130/11 $ 4,807,000
08130/11 $ 4,173,000
091'20/11 $ 204,250
OGIDGJ'IZ $ 6,831,000
06106/12 $ 4,489,000
06106/12 $ 4,359,686
09}'26/14 $ 12,000,000
09/26/14 $ 11,172,966
09126/14 $ 18,185,000
02120!15 $ 10,000,000
11117/15 $ 17,000,000
02/16116 $ 13,000,000
04128!16 $ 21,000,000
05!261'16 $ 1,000,000
05127/16 $ 215,000
06109[16 $ 1,000,000
06/16!16 $ 1,000,000
061161'16 $ 1,000,000
06124!16 $ 1,000,000
07!28!16 $ 1,000,000
07129!16 $ 1,000,0|}0
08/10!16 $ 1,000,000
08122!16 $ 1,000,000

18. In a report prepared by the Succession at the behest of the FBI
and the FDIC, counsel for the Succession was able to provide a summary of
shill loans w made by Regina Heisler or the Succession, ibi ,

culminating with the following comment to federal investigators:

6

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 24 of 29

REGI S’ E \ ` M E
TALP ENIX ~
T . . 7 0 _ .
HMM)_MB_QMMLM
MMMLM§§M
AJ!D_KELMERLNEE_E.HAT_QR.MLQEM
' ` EI L D' Y
BY_ELBS_TJD_QBAM£
19. Pursuant to the equitable doctrine saturni_ccusg__n_op_orit_u
g_ct_i_a, this case should have ended 15 months ago, when your undersigned
met with the FDIC on May 10, 2017 and introduced the concept that “...from

a dishonorable cause, no action can arise...", hi l ‘.

PBE§EBEMMCMSI£BESEAIMAILAM

20. By any measure, Regina Heisler, as the executrix of the
Succession of Heisler, was M_t authorized to mortgage or encumber the real
estate assets of the Succession without this Court’s approval, as was the case
during the early years post-Fred Heisler’s death.

21. All debts outside the Schwab Account were allegedly
collateralized by real estate as to which no court authority was obtained,
violating the rule that the Succession Representative’s first duty is to
preserve the assets of the Succession.

22. None o£the alleged loans after 2008 were approved by this Court
and therefore must be released j_r_L tate

23. Beginning with the alleged March 24, 2009 loan, the following
bogus comments reveal the level of fraud practiced by the Fi_rst NBC Bank,
to-wit: Intang¢'bles, Reol Estcte, Real Estcte, Intcngibles, Coution, Stocks,
Unsecured, Unsecured, Unsecured Real Estate, HE'LOC, Stocks, Stocks,
Unsecured, Unsecured, Unsecured, Unsecured, Unsecured, Stocks, Unsecured,
Reol Estate, Unsecured end Recl Estate.

24. No court would have approved the alleged loans made for the

purposes set forth in 1[ 22 above.

5 In the May 11. 2017 letter to FDlC ofEcials Jennifer Wilson Davis, Myers
Hurt and Thomas Hammonds, we articulated our consistent position:

“ln the whirlwind which eventuated, Regina Heisler was
unwittingly impacted. ['l"he e_.t Mp_i w doctrine] teaches us
that a plaintiff (here First NBC or FDIC as eucceseor) cannot
pursue a legal remedy if it arises in connection with its own
illegal act."

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 25 of 29

GF PA.IRME F RI S OF I P

25. Girod LoanCo has Lgfu_sed to disclose the level of discount it paid
for the toxic paper sub lading paralyzing the Succession, causing
unnecessary anguish to Regina Heisler and the heirs of the Succession.

26. The impairment of the rights of Regina Heisler and the
Succession to protect themselves pursuant to Louisiana Civil Code Article
2652 of the Louisiana Civil Code bars Girod LoanCo from any relief.

NQYMIQH.AN]ME_QES_EM

27. On information and belief (and because no documentation has
been produced), any transactions upon which Girod LoanCo relies are
unenforceable novations as to which all collateral has been released as a

matter of law.

AH§MMBSI§

28. Regina Heisler avers that under the circumstances of this case,
Glrod LoanCo has no right to be a claimant and that only Regina Heisler and
the Succession can be recognized as the rightful owners of the Succession
assets.

29. Out of an overabundance of caution, Regina Heisler answers the
allegations of the Petition filed by Schwab as follows:

30. The allegations of Paragraphs 1 through 7, 10 and 14 are
admitted. k ,

31. The allegations of Paragraphs 8, 9 and 11'through 14 require no
answer.

LENT DH `

82. Because there are no material issues of fact and because, as a

 

matter of law, Regina Heisler and the Succession of Frederick P. Heisler are
entitled to recognition over Girod LoanCc, this matter should be scheduled
for an expedited hearing.

Respectfully submitted,

 

 

Hén‘€'y/L. main (7440)

844 Baronne Street
New Orleans, Louisiana 70113
504-301-302‘7

nr l i o

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 26 of 29

cIVIL merch collar FoR ran PARISH§§E§QRLELANS

sTATE or LoulslANA ma hth _2 A a m
No. 200':.3249 DMSION N

.‘ \."\
ran successioN oF FREDERICK P?;i§slis_i§eaw
Qonsolid.aied_li&th
No. 2013_4693 DmsloN N
cHARLEs scHwAB a co., lNc.
versus

GIROD LOANCO, LLC and REGINA B. HEISLER

MM*MHM*MM**MWMMHM****

B__I.ILE_MS.I

Considering the foregoing,

IT IS ORDERED that an expedited hearing be and the same is hereby
set for the ___ day of August, 2018, at 10:00 0’clock a.m., at which time
Girod LoanCo will show cause, if any it has or can, why its claim should not
be STRICKEN and why the interests of Regina Heisler and the Succession of
Frederick P. Heisler as to all Succession property should not be recognized
as superior to any other persons or entities whatsoever.

NEW ORLEANS, LOUISIANA this day of August, 2018.

 

 

CIVIL DISTRICT COURT JUDGE

illnesses

Case 2:17-0\/- 06652- N.]B- .]CW Document 85- 1 Filed 01/31/19 Page 27 of 2

.’~» `\'~,, 0
s

"" ..lS";
CIVIL DISTRIC-T COURT FOR THE PARISH OFE:O'
STATE OF LOUISIANA ZB|B AUG 22 /~\ lU= 5q

3325le

No. 2018-4693 sincerely N
cHAR.LEs scHWAB & co., INC. UIBTR'C‘ mims
VSI'S`LIS
olson LoANco, LLC and REGINA B. HEISLER
_CLQNS_QLIDA'.I‘_ED_WIIH
NO. 2207-3249 DIVISION N

cHel_sEY_eicHaao NAPo_LEoN 7 .
SUCCESSION OF FREDEREGK¢B»¢£HEIB.BBRGD|JRT

 

 

 

 

 

 
 

FILED: `_ 402 oivlLCDuRTssu!LolHe

504- 40? soo
PRoDUMg-TLUCTION OF ORj W\!" ir v tm§§aglr§§wwoem_ ann
D EVI E ¢_
Regisier CDCEASH~‘-l
NOW COMES Regina B. Hei%ssa N mbe ` 2019 046 § hrcngh-_
undersigned counsel, and moves to quas$lia‘$acoo§ery p'_a
LoanCo LLC ("Girod”) for the following reasomseoe ives ss oo so
7 - ' e:::OnAugustl?,
2018, Girod LoanCo presented various M°n LEp"a‘-dntyj"udge:--_

Regina Heisler respectfully objects. can eso. cfc ‘

ih)__anresiy.eamin__ecesmry_disnolerx. A total Of38 pages Of

oppressive and unnecessary discovery has-beeii~propounded-by_G-ir
, E['¢arqed .P'ald Bal
LLC including the 1`0110Wi11g- notion women em sen on sen .oo soon

I:l A Petition for Letters Rogato§y%'§e d ngii'er?:i")ri"iis from

a third party for eleven (11) years (from. Jcn,uory I,
2007 to present) of financial records and all e-mails
between Regina Heisler and her daughter, Dayna and
Henry Klein and "...Dayna Heisler’s entire mailbox at
or for Coastal Phoenix...in PST format...”

El Forty-six (46) oppressive and unnecessary requests for
admission having nothing to do with the fact that
GirodCo purchased toxic paper from the FDIC at a
price it refuses to reveal

m Fifty-one (51) Interrogatories and Requests for
Production of Documents having to do with
proprietary information and nothing to do with Girod
LoanCo

The discovery is not yet due and further responses will be timely made.
At the present time, however, Girod LoanCo must establish its right to make

the extant claims.

   

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 28 of 29

191 Prgductign of Qr,\_'gjnal Egtes, For more than;_nipe (?`j months
the Succession has sought the original notes Girod LoanCo claims to own.
Copies don’t count. This entire matter Was part of criniiilialu§c'il>vity10 at §he
Fjrst NBC Bank and the gr_igi_nnl notes are the only proof that ig acre table.
The use of “copies” may result' in more than one alleged oani‘~:haliih§b hihis§r
Girod LoanCo should have the originals m New Orleans by now and they
should be immediately made available for inspection

_(_d]_l;’;o_ofJM_c_e_Bai_d, The Succession and Regina Heisler have
long ago asserted that they have the right of litigious redemption and Girod
LoanCo has refused to disclose what it paid for the toxic paper and should be
compelled to so disclose.

Respectfu]ly submitted,

l

 

leé'nry il'.’in‘éin (7440)
844 Baronne Street
New Orleans, LA 70113
(504) 301-3027

hengkleip,§g@gmail.con;

§§ § ll E R

Considering the foregoing,

IT IS ORDERED that Girod LoanCo make the original notes allegedly
owned available for inspection and disclose what it paid for the loans by noon,
August 27, 20188.

New Orleans, Louisiana, this __h_ day oi'August, 2018.

 

Ethel Simms Julien, Judge, Division `N

2 VER§FEED

Case 2:17-Cv-06652-N.]B-.]CW Document 85-1 Filed 01/31/19 Page 29 of 29

t .-"` "'\¢
'. i' f

L)_PJ‘M‘_L_QMLB£_NM§§¢ For more thanl‘;_ni{le (§?_”xii`onths,
the Succession has sought the original notes Girod LoanCo 1'.claiins to own
Copies don’t count. This entire matter was part of criniiii'a'ludc;ii)vi§m at ida
First NBC Bank and theo origin ngl notes are the only proof that is acceptable
The use o “copies” may result' in more than one alleged own`di"ciid"\ F`T g cldidns@
Girod LoanCo should have the originals in New Orleans by now and they
should be immediately made available for inspection

@__ELC_Q§M§_¢_B&E.¢ The Succession and Reg'ina Heisler have
long ago asserted that they have the right of litigious redemption and Girocl
LoanCo has refused to disclose what it paid for the toxic paper and should be
compelled to so disclose.

Respectfully submitted,

f

 

Héixry IT.’Kl‘éin (7440)
844 Baronne Street

New Orleans, LA 701 13
(504) 301-3027
hemklgin¢li@gmail.gom

Q R ll E B,
\\¢-F‘VConsidering the foregoing,

TMV§M¢;/IT IS ORDERED that Girod Loa

w owned available for inspect' nd disclose what it paid for the loans by noon,

   
  

e the original notes allegedly

 

tro ____,_ day ofAugust, 2018.
941 +»»
. 45 A/
sub rtl 5 kw) Ethel Simrns Julien, Judge, Division N

M ENTERED on M\Nurss

§-Al' 157 AUE 23 zmu
cHARLENE wlu_lAMs

2 VEREFE§D

 

